DETAILED ACTION
This is in response to the amendment filed on 07/18/2022. Claims 1, 3-8, 10-15, and 17-23 are pending in this Action. 

Remark
In the response filed 07/18/2022, claims 1, 3-8, 10-15, and 17-20 have been amended, claims 2, 9, and 16 have been cancelled, and new claims 21-23 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection for any teaching or matter specifically challenged in the argument.

Claim Objections
Amended claims 13 and 20 are objected to because the subject matter of “the second entity” at the end of the claim lacks antecedent basis in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “responsive to receiving the change and the request: adding, by one or more computer processors, the identity key to metadata of each item of the set of data” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification for example in paragraphs 31, 41, and 42 describes that in response to storing the association between an entity and an identity key and prior to changing rules, the identity key is added to metadata, not after changing rule. Thus, above-mentioned subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15,
as explained above, the subject matter of “responsive to receiving the change and the request: adding, by one or more computer processors, the identity key to metadata of each item of the set of data” which was not described in the specification. As such, it is not clear how the identity key to metadata of each item of the set of data is added responsive to receiving the change and the request which renders the claims indefinite. 
Furthermore,
claims 1, 8, and 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. The claims require that in response to change in replication rule, first, “replicating…the set of data according to the replication rule” and then “replicating…the preexisting data according to the change rule replication.” 
The specification in paragraphs 31 and 41 explains replicating “existing data.” As such, both of the above mentioned “the set of data” and “the preexisting data” could be qualified as “existing data.” Therefore, it is not clear how “the set of data” and “the preexisting data” of the claims are different from “existing data” specified in the current specification. Or, whether “the set of data” and “the preexisting data” are the same or different data. If “the set of data” and “the preexisting data” are the same then why the replicating operation is implemented twice for the same data. If they are different then what their differences are. Thus, said limitations make the claims make the claims ambiguous rendering claims 1, 8, and 15 indefinite.  
Regarding claims 3-7, 10-14, and 17-23,
said claims dependent on the rejected claims 1, 8, and 15 and inherit the same deficiency and are rejected for the same reason set forth in rejections of claims 1, 8, and 15.
Moreover,
Regarding claim 21,
the claim 21 recites the subject matter of “the entity” at the third line of the claim lacks antecedent basis in the claim. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al., US 10,061,657 (Chopra, hereafter) in view of Sampath et a., US 9,237,074 (Sampath, hereafter).
Regarding claim 1,
Chopra discloses a computer-implemented method comprising: 
receiving: ((See Chopra: at least Fig. 3C, col. 10, lines 5-13, col. 11, lines 5-20, receiving user defined backup (i.e. replication) policy/rule from a user of a client device); 
receiving, by one or more computer processors, a change to the replication rule and a request to replicate a set of data from the first user (See Chopra: at least Fig. 4-5, col. 11, lines 25-40, col. 12, lines 37-67, receiving a request to backup (replicate) data from a client and changes/updates to backup policy); and 
responsive to receiving the change and the request: adding, by one or more computer processors, the identity key to metadata of each item of the set of data (See Chopra: at least col. 13, lines 18-45 and Fig. 6A-B, adding a client identifier to data (i.e. metadata) of backup policy in a table that is associated with backup data); 
replicating, by one or more computer processors, the set of data according to the changed replication rule for the first user (See Chopra: at least Fig. 4-5, col. 11, lines 25-40, col. 12, lines 1-67,);
identifying, by one or more computer processors, preexisting data requiring replication by searching for the identity key on data stored to a plurality of nodes; and replicating, by one or more computer processors, the preexisting data according to the changed replication rule (See Chopra: at least Fig. 4-5, col. 11, lines 25-40, col. 12, lines 1-67, the existing data is identified and a backup/replication is performed based on the changed backup rule).
Although Chopra teaches assigning a client identifier (i.e. identity key) to a client/user (i.e. entity), Chopra does not explicitly teach receiving: (i) a request for an identity key; responsive to receiving the request for the identity key, generating, by one or more computer processors, the identity key for the first user; creating, by one or more computer processors, an association between the first user and the identity key; and storing, by one or more computer processors, the association.
On the other hand, Sampath discloses that in response to receiving a request to generate a client identifier (i.e. identity key) from a client, generating a client identifier for the client, and storing the client identifier with its association client in a library (See Sampath: at least col. 3, lines 20-48, Fig. 1, and Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Chopra with Sampath’s teaching in order to implement above functions with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing a client to request for generation of a unique identifier for the user in a distributed or multi-user environment which could be utilized for associating of a replication/backup policy to a corresponding user. 
Regarding claim 3,
the combination of Chopra and Sampath discloses receiving, by one or more computer processors, an indication that the set of data has been replicated according to the replication rule for the first user (See Chopra: at least Fig. 6C, col. 2, lines 28-43, and col. 12, lines 46-57, notification). 
Regarding claim 4,
the combination of Chopra and Sampath discloses wherein generating the identity key for the first user, comprises: transmitting, by one or more computer processors, the request for an identity key from the first user to an identity key module, wherein the identity key module generates, manages, and stores a plurality of identity keys; and receiving, by one or more computer processors, the generated identity key (See Sampath: at least col. 3, lines 20-48, Fig. 1, and Fig. 6). 
Regarding claim 5,
the combination of Chopra and Sampath discloses transmitting, by one or more computer processors, the identity key to a rule manager; identifying, by one or more computer processors, the first user based on the association; querying, by one or more computer processors, a database of replication rules based on the identity key to identify the replication rule for the first user based on the association and the identity key; and receiving, by one or more computer processors, the replication rule for the first user (See Chopra: at least Fig. 2-3C and col. 10, lines 5-67, col. 11, lines 26-50, identifying a first user and looking up the client address/ID, identifying a backup/replication rule in “Rules database 345” according to client ID an receiving a backup policy associated with the client ID). 
Regarding claim 6,
the combination of Chopra and Sampath discloses receiving, by one or more computer processors, an indication of an updated replication rule for a second user (See Chopra: at least Fig. 4-5, Fig. 6C, col. 2, lines 28-43, col. 11, lines 25-40, col. 12, lines 37-67, notification of changed backup policy could be sent to another client); 
retrieving, by one or more computer processors, the created association between the second user associated with the updated replication rule and the generated identity key for the second user (See Chopra: at least Fig. 6A-6B and associated text, a client ID and associated backup policy retrieved from the backup policy records); 
identifying, by one or more computer processors, a plurality of data requiring replication, wherein: the plurality of data requiring replication is identified based on the generated identity key for the second user stored to metadata of the plurality of data; and the required replication is based on the updated rule for the second user (See (See Chopra: at least Fig. 4-5, Fig. 6A-B, col. 11, lines 25-40, col. 12, lines 37-67, and col. 13, lines 18-45); 
transmitting, by one or more computer processors, the identified plurality of data requiring replication to a replicator engine (See Chopra: at least Fig. 2, Fig. 4, col. 11, lines 25-40, col. 12, lines 37-67); and 
receiving, by one or more computer processors, an indication that the identified plurality of data is replicated according to the updated rule for the second user (See Chopra: at least col. 2, lines 28-43 and Fig. 6C and associated text). 
Regarding claim 7,
the combination of Chopra and Sampath discloses responsive to receiving the indication that the set of data has been replicated, determining, by one or more computer processors, that more data requires replication; and responsive to determining that more data requires replication, receiving, by one or more computer processors, a second request from the first user to replicate the more data (See Chopra: at least para 4-5 and associated text, such as steps 445 and 450).  
 Regarding claims 8 and 10-14,
the scopes of the claims are substantially the same as claims 1 and 3-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 3-7, respectively.
       Regarding claims 15 and 17-20,
the scopes of the claims are substantially the same as claims 1 and 3-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 3-6, respectively.      
Regarding claim 21,
the combination of Chopra and Sampath discloses wherein creating the association between the first user and the identity key comprises creating, by one or more processors, a hidden association between the entity and the identity key by utilizing a code name (See Chopra: at least Fig. 6A-B, col. 9, lines 23-27, and col. 11, lines 27-32 and Sampath: at least col. 3, lines 20-48, Fig. 1, and Fig. 6).  
Regarding claim 22,
the combination of Chopra and Sampath discloses wherein the identity key is a unique identifier associated with the first user within a distributed file system (See Chopra: at least Fig. 1-2, Fig. 6A-B, col. 9, lines 23-27, and col. 11, lines 27-32 and Sampath: at least col. 3, lines 20-48, Fig. 1, and Fig. 6).   
Regarding claim 23,
the combination of Chopra and Sampath discloses translating, by one or more processors, the replication rule from a human readable form to an internal format required by a replication engine (See Chopra: at least Fig. 3C, col. 10, lines 5-13, col. 11, lines 5-20, the backup policy/rule generated or defined by a user inherently translated to machine readable format).                                                                                                                                                         
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        09/20/2022